The bill of complaint contains allegations under which extreme cruelty may be shown. As to the other ground for divorce alleged in the bill, as to which appellant claims the bill shows condonation because the parties continued thereafter to live together as husband and wife for some nine months, the bill does not show when the complainant became aware of the alleged commission of such acts so alleged as constituting such ground, and as there could be no condonation without knowledge, we cannot say that the court below was clearly in error in sustaining the sufficiency of the bill when the same is considered in the light of the authorities cited in our former opinion.
Rehearing denied.
WHITFIELD, C. J., and TERRELL, BROWN, BUFORD, and DAVIS, J. J., concur.
ELLIS, J., dissents.